          Case 2:19-cv-00427-DBP Document 5 Filed 08/02/19 Page 1 of 1




Joshua Trigsted (13126)
Trigsted Law Group, P.C.
5200 SW Meadows Rd, Ste 150
Lake Oswego, OR 97035
888-247-4126 ext. 1
866-927-5826 facsimile
Josh@TLGConsumerlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION


 TYLER HAVEARD,                                          PLAINTIFF’S NOTICE OF
                                                         VOLUNTARY DISMISSAL WITH
                   Plaintiff,                            PREJUDICE

 v.
                                                         Case no: 2:19-cv-00427-DBP
 SANTANDER CONSUMER USA, INC.,

                  Defendant.




       Pursuant to Fed. R. Civ. P. 41, NOTICE IS HEREBY GIVEN that Plaintiff has filed with

the Clerk of the District Court of Utah, Plaintiff’s Notice of Dismissal of Case With Prejudice, a

copy of which is herewith served upon Defendant.



               Dated this 2nd day of August, 2019.

                                                     TRIGSTED LAW GROUP, P.C.


                                                     _____s/Joshua Trigsted___________
                                                     Joshua Trigsted
                                                     Attorney for the Plaintiff

                                                1
